COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



PERLA MICHEL,


                            Appellant,

v.

BERTHA MARTINEZ,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00316-CV

Appeal from the

County Court at Law No. 6

of El Paso County, Texas

(TC# 2009-J00087)

MEMORANDUM OPINION

 We review this appeal on our own motion for determination of whether it should be
dismissed.  Appellant filed notice of appeal on December 15, 2009, but she did not tender the filing
fee.  By letter dated December 15, 2009, the Clerk of this Court notified Appellant that the filing fee
had not been paid and that failure to do so within twenty days may result in dismissal.  Appellant did
not respond to the notice, nor a second notice sent on January 27, 2010.
	On January 19, 2010, the clerk's record was filed, making Appellant's brief due on February
18, 2010.  See Tex. R. App. P. 38.6(a)(1).  After having been informed by the court reporter that
Appellant had not made financial arrangements to prepare the record, the Clerk of this Court notified
Appellant to immediately make arrangements to have the reporter's record prepared in this case. 
Again, no response was received.  On February 26, 2010, the Clerk of the Court sent a letter
notifying Appellant that the filing fee had still not been paid and that neither a brief nor a motion for
extension of time in which to file the brief had been filed.  The letter further advised that the Court
would dismiss the appeal for want of prosecution unless, within ten days of the notice, Appellant
responded showing grounds to continue the appeal.  Appellant still did not respond.
	We may dismiss a case for failure to comply with the applicable rules such as when an
appellant fails to tender the requisite filing fee.  Tex. R. App. P. 5; Tex. R. App. P. 42.3(c).  We
further possess the authority to dismiss an appeal for want of prosecution when an appellant has
failed to file his brief in the time prescribed and has shown no grounds for continuing the appeal. 
Tex. R. App. P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.-San
Antonio 1998, no pet.).  Having given notice of our intent to do so, requesting a response, and failing
to receive any answer, we dismiss the appeal pursuant to Tex. R. App. P. 38.8(a)(1) and 42.3(c).

						GUADALUPE RIVERA, Justice

April 21, 2010

Before Chew, C.J., McClure, and Rivera, JJ.